On rehearing by
Judge O’Rear,
opinion extended:
The policy provides that any indebtedness of the assured to the company will be deducted from the face of the policy if the latter becomes a claim against the company.. The note for $396.80 and interest from December 15, 1897, spoken of in the opinion, ought to have been credited on the sum payable to appellee under the terms of the policy. For the error *280in failure to do so, the judgment must be reversed, and cause remanded, to enter judgment on the verdict subject ta the credit herein indicated. The opinion in other respects is adhered to.